Appleton, J.
The plaintiff, at Bangor, shipped onboard the schooner Gen. Scott, on a general trading voyage, for the term of three calendar months; and the vessel having returned to Bangor, he there, without cause, deserted before the expiration of that time.
It was held by Ware, J., in The Crusade, Ware’s Rep. 449, that where a seaman ships on a general trading voyage, without any limitation of time, and without any certain destination or fixed terminus of the voyage, and which may, at the pleasure of the master, be prolonged indefinitely, the legal construction of the agreement is that it is a contract which may be terminated at the will of either party.
In the present case, there is no terminus in space to the voyage. It might end at any port in or out of the United States, where the vessel might be at the expiration of the time for which the plaintiff had shipped.
The voyage was a general trading voyage, and was indefinite as to the ports in or out of the United States, between *521which trading might be carried on. It might as well be exclusively between Portland and. Bangor, during the whole period of the plaintiff’s shipment, as between ports more distant. There is no limitation imposed, which prevents the master from trading between any two ports, where he could find a profitable commerce.
The contract of shipment disclosing no limit in space to the voyage, the only limitation to its duration is found to be one of time, and that limitation is most clearly expressed.
The true meaning of the contract of shipment is, that the plaintiff shipped for the term of three months, on a general trading voyage; and that the defendant has a right to his services for that time between such ports as he might choose to trade.
In Spencer v. Eustis, 21 Maine, 519, the shipment was “from the port of Frankfort, Maine, on freighting business, for the term of four months.” In the case at bar, the shipment was “ from the port of Bangor, on a general trading voyage, for the term of three calendar months.” The general scope of the contract was the same in each case, and the same rules of law must be regarded as applicable. As the plaintiff deserted before the expiration of the time for which he shipped, and did not return nor offer to do so, and as he has offered no excuse for his desertion, his wages, earned before such desertion, are, by the maritime law, held to be forfeited.

Nonsuit to stand.

Tenney, C. J., concurred.
Rice, J., dissented.